Citation Nr: 0517323	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  96-15 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for lower right 
posterior chest disability with chronic respiratory 
infections.

2. Entitlement to service connection for a cervical spine 
disability, to include headaches and numbness of the arms.

3.  Entitlement to service connection for gastroenteritis.

4.  Entitlement to service connection for impotence.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
August 1970.

This matter arises from July 1995 and later rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied all benefits now 
sought on appeal.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for service connection for the 
claimed disabilities.

The veteran testified before an RO hearing officer in March 
1996.  The Board remanded the case in November 1998.  The 
veteran testified before the undersigned Veterans Law Judge 
in March 2005.  During the recent hearing, the veteran 
withdrew his appeal for service connection for sinusitis.  

The issues of entitlement to service connection for gastritis 
and for impotence are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is at least as likely as not that bronchitis and COPD 
began during active service.

2.  Degenerative disc disease of the cervical spine, 
bilateral upper extremity paresthesia, and chronic 
musculoskeletal/tension headaches began during active 
service.  


CONCLUSIONS OF LAW

1.  Bronchitis and COPD were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

2.  Degenerative disc disease of the cervical spine, 
bilateral upper extremity paresthesia, and chronic 
musculoskeletal/tension headaches were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  


Background

The veteran's service medical records (SMRs) reflect 
occasional treatment for colds, sore throats, and stuffiness.  
He fell and hurt his back and suffered left rib cage trauma 
in May 1962; however, X-rays were negative.  He was 
hospitalized in February 1964 for sinusitis, bronchitis, and 
upper respiratory infection with emesis (vomiting).  A 
February 17, 1964, chest X-ray showed increased markings of 
the posterior lower right lobe.  He burned a hand in May 
1964.  He suffered a back injury in 1964 with complaint of 
back pain since then and use of a back belt since 1965.  Rib 
cage pain began in 1965.  

In January 1970, the veteran was treated for pharyngitis, 
severe viral syndrome, and labyrinthitis.  Persistent head 
congestion was noted.  In March 1970, he was treated for a 
bacterial upper respiratory infection and early laryngitis.  
During a July 1970 separation examination, he reported chest 
pains since 1965; however no disease was found and a chest X-
ray was normal.  The spine was also examined and found to be 
normal.  

In August 1970, the veteran claimed service connection for 
various disorders including pain in the lower chest area and 
a back problem due to a fall.  

During a VA special chest examination conducted in March 
1971, the veteran complained of pain in the left anterior 
upper chest wall that was intermittent but more severe during 
physical exertion or when coughing.  He reported that he had 
no cough as a rule, and no shortness of breath or wheezing.  
The examiner observed enlargement and deformity of the third 
left costochondral junction, indicative of a previous 
dislocation or chondritis associated with the costochondral 
junction.  Chest X-rays were otherwise within normal limits.  

During a May 1971 VA special orthopedic examination, the 
veteran reported that low grade lumbosacral pain developed 
during active service but was not as severe as it had been 
earlier.  He reportedly was getting more exercise recently.  
The examiner attributed the current pain to a fibro-muscular 
problem.  The diagnosis was chronic lumbosacral strain, 
minimally symptomatic.  There was no mention of neck pain, 
headaches, or arm numbness.  

In May 1971, the RO granted service connection for a back 
condition and for residuals of injury to the left rib cage.

In May 1994, the veteran again claimed service connection for 
a lower back condition.  He reported treatment by Drs. A. J. 
Kessinger, D.C., and H. J. Kessinger, D.C., from 1976 to 
date.  

In September 1994, Dr. A. J. Kessinger reported having 
treated the veteran since 1975 for severe lumbar pain 
radiating to the feet and for severe headaches.  The 
diagnoses were 722.10 (lumbar disc syndrome without 
myelopathy); 722.11 (thoracic disc syndrome); 346.1 
(migraine, intractable); 723.4 (brachial neuritis); 724.4 
(thoracic neuritis); and, 720.1 (spinal enthesopathy).  

Although the veteran did not mention the neck, he complained 
of headaches during a December 1994 VA examination of the 
lumbar spine.  

In January 1995, the veteran reported that when he injured 
his back during active service, he also injured his neck, 
which caused debilitating headaches and arm numbness ever 
since.  He requested service connection for the neck, 
headaches, and paresthesia of the arms.  

In July 1995, the RO denied service connection for a cervical 
spine disability with headaches and arm numbness.  The 
veteran submitted a notice of disagreement (NOD) in November 
1995, reporting that during active service he had several 
episodes of pneumonitis, one of which left him with constant 
costochondral pain and chest wall soreness.

In September 1995, Dr. A. J. Kessinger reported treatment for 
headaches.  

In November 1995, the veteran reported that rib cage pain 
radiated to the neck causing pain, numbness, and tremendous 
blinding headaches.  

In March 1996, the veteran testified before an RO hearing 
officer that he possessed an M.D. degree, a D.C. degree, and 
an N.P. (natural pathic) degree, and practiced his trade for 
15 years.  He explained that the service-connected 
dislocation of the third left costochondral (rib-sternum) 
junction affected the thoracic vertebra where the third rib 
attaches.  He explained that nerves from the thoracic 
vertebra serve the arms and that thoracic outlet syndrome 
causes brachial radiculitis, including arm numbness.  He also 
felt that this could cause cervical radiculitis.  He 
testified that tension and stress from the widened 
costochondral junction would radiate up the neck to the base 
of the left of the skull, causing headaches, left arm 
numbness, and right arm pain.  He had pins and needles 
sensations in the left arm.  He testified that all 
respiratory symptoms began after the back injury in service. 

In March 1996, Dr. A. J. Kessinger reported having treated 
the veteran before and after active military service.  Dr. 
Kessinger noted that lung problems emerged after active 
service and appeared to be service-connected.  Dr. Kessinger 
further explained that at the time of an in-service low back 
injury, the costosternalmanubrial junction and the lower 
right rib cage area were apparently injured and were the 
cause of current lung complaints as well as the cause of the 
arms, neck, and headache complaints.

A May 1996 VA muscles compensation examination report notes 
complaints of left rib cage pain radiating to the neck, 
shoulder, and left arm, made worse by coughing and sneezing.  
The only abnormality detected was tenderness to palpation 
over the 3rd to 5th ribs and at the costochondral junction 
site.  The diagnosis was residual chronic left costal 
chondritis.  

In November 1996, the veteran reported that he had injured 
his right posterior chest while shoveling snow.  He reported 
having respiratory infections ever since.

In January 1997, the veteran requested service connection for 
a right posterior chest condition and respiratory infection 
problems.  

In a June 1997 letter, Dr. A. J. Kessinger reported that he 
had treated the veteran before, during, and after discharge 
from active service.  The chiropractor explained how the 
veteran's current health problems began during active 
military service.  Dr. Kessinger noted that severe burns of 
the hands during active service caused decreased sensation in 
the hands.  Dr. Kessinger noted that cervical problems and 
headaches also began during active service.  Dr. Kessinger 
attributed inservice respiratory infection and a posterior 
chest condition to overexposure, stress, and over-excursion, 
which occurred while the veteran was stationed in Missouri, 
and that the respiratory and posterior chest conditions 
worsened later, while the veteran was stationed in Hawaii.  
Dr. Kessinger felt that the lung conditions caused shortness 
of breath and a breathing problem.  

In August 1997, the RO determined that a claim of entitlement 
to service connection for a posterior chest condition and for 
chronic respiratory infection was not well grounded.  

In his January 1998 substantive appeal, the veteran recalled 
that during active service he had been treated 32 times for 
respiratory infection and had been treated many times since 
active service.  He noted that a February 17, 1964, Air Force 
chest X-ray showed increased markings of the posterior lower 
right lobe.  

In March 1998, the veteran testified that he held a doctorate 
in chiropractic medicine.  He testified that the two lung 
conditions were of separate etiologies, each of which became 
chronic during active service.  He testified that that he 
received continuous treatment for respiratory infections 
since active service, that he currently took medication for 
respiratory infection, and that he was treated within the 
recent week at the Mount Vernon VA Medical Center.  His 
current prescriptions were for Augmentin(r) and pseudophedrine.  
Since a spontaneous pneumothorax in October 1997, he woke up 
gasping for air and used self-prescribed supplemental oxygen.  
He suspected that during active service he had torn a pleural 
lining, which caused the current disorders.  He later 
explained that his service-connected left rib cage disorder 
prevented taking deep breaths, which prevented complete air 
exchange and caused infiltrates to build up in his lungs.  

Concerning his cervical spine disorder, the veteran testified 
that he fell during active service in May 1962 and injured 
his back and neck.  He noted that his SMRs reflected back and 
neck pain and headaches and that his SMRs noted half a dozen 
subsequent complaints of neck pain or cervicalgia.  He 
testified that he currently had degenerative disc disease of 
the neck and that his neck pain had existed continuously from 
active service and had slowly worsened.  

The veteran testified that headaches and arm numbness also 
began on the day of the injury but later subsided and then 
reappeared six or seven years ago, further worsening in 
recent years.  Headaches occurred about monthly and were 
incapacitating.  He testified that Dr. Kessinger treated his 
headaches and he took Motrin(r).  He felt that his arm numbness 
was a paresthesia, caused by nerve impingement in a 
degenerated neck disc.  His arms and hands were weaker, he 
dropped things, and he had trouble holding eating utensils.  

In November 1998, the Board remanded the case to the RO for 
an examination and a medical opinion addressing the etiology 
of the right lower chest disability and chronic respiratory 
infections.  

The RO subsequently received clinical records reflecting that 
the veteran had a left-sided pneumothorax in October 1997.  A 
St. John's Regional Medical Center report notes that the 
veteran reported a history of bronchitis and had attributed 
the pneumothorax to heavy coughing.  The impression was 
spontaneous pneumothorax in the setting of recent respiratory 
infection.  

In a September 1998 letter, Dr. A. J. Kessinger again 
reported having treated the veteran before, during, and since 
active service.  Dr. Kessinger noted that although the 
respiratory infections arose after active service, they 
should be service-connected.  

According to a June 1999 VA respiratory compensation 
examination report, the physician (an M.D.) reviewed the 
claims files and noted having performed the May 1996 VA 
examination.  The veteran reported that during active service 
he injured the left and the right lung.  He denied cigarette 
smoking, lung fungus infection, and chronic obstructive 
pulmonary disease (COPD) with emphysema and bronchitis.  The 
veteran claimed that he had both a chest wall disability and 
a chronic respiratory infection.  He denied using any inhaler 
or medication, but reported using Motrin(r).  The diagnoses 
were chronic bronchitis and COPD.  

The VA physician who accomplished the June 1999 respiratory 
examination also accomplished an orthopedic examination in 
June 1999.  According to that report, which contained 
information concerning the lungs, a pulmonary function test 
showed 62 percent of predicted normal FEV-1, which was 
consistent with COPD and chronic bronchitis.  The physician 
opined that the remote injury to the chest wall with 
subsequent normal X-rays were not the result of COPD, and 
further opined that she/he "had no idea" concerning the 
etiology of COPD.  

Concerning the neck, the VA physician noted complaint of 
current pain, weakness, fatigue, radiating pain, and 
headaches.  Range of motion was decreased.  The physician 
felt that the veteran had chronic musculoskeletal/tension 
headaches and decreased sensation in the hands, associated 
with neck pain.  The doctor concluded that chronic neck 
problems and headaches were caused by a 1967 neck injury.

June 1999 VA chest X-rays showed infiltrate in the right 
middle lobe.

The RO obtained additional VA outpatient treatment reports.  
Among these, is a June 1999 cervical spine X-ray that showed 
straightening of the normal cervical curvature, possibly 
secondary to muscle spasm, and a small osteophyte at C7.  A 
February 2000 report notes that the veteran had been hit in 
the head five days earlier and had a headache in the left 
temple and severe diplopia ever since.  A February 2000 
computerized tomography (CT) of the head was within normal 
limits.  An April 2000 VA report notes numbness in the hands 
in the C6-7 dermatome pattern.  Upper extremity strength was 
full.  A June 2000 nerve conduction velocity study showed 
right median and ulnar peripheral neuropathy.  

An April 2003 VA outpatient treatment report reflects 
worsening neck pain since a 1999 auto accident, an osteophyte 
at C7, and that the veteran had declined an electromyography 
(EMG) in April 2000.  A December 2003 report reflects that 
the veteran refused a neck examination and reported that the 
cervical spine disability was not related to active service, 
but rather to a post service auto accident.  

In April 2003, the veteran underwent another VA compensation 
examination; however, a physician's assistant noted that the 
claims file was not available for review conducted the 
examination.  The examiner also noted that the veteran 
continued to smoke cigarettes.  The diagnoses were COPD, 
continued tobacco use, and chronic costochondral chondritis.  
The examiner found it more likely that COPD was linked to 
smoking than to other cause.  Left lateral chest pain was 
likely linked to the left chest injury.  

In an April 2003 orthopedic compensation examination report, 
the same examiner noted that COPD was more likely related to 
smoking and less likely related to an in-service injury; 
however, the examiner felt that chronic costochondral 
chondritis was related to injury during active service.  

The veteran underwent a compensation and pension examination 
in October 2003, performed by another physician's assistant.  
The examiner noted that the veteran claimed to have stopped 
smoking in July 2003 and that the claims file reflected a 
long history of smoking.  The examiner opined that COPD was 
not related to service-connected disability, but was 
secondary to tobacco use.  The examiner also found that hand 
strength and sensation was impaired, although the veteran 
could still perform fine manipulation of the fingers.  

In March 2005, the veteran testified before the undersigned 
Veterans Law Judge that he possessed several medical degrees 
including medical doctor and doctor of chiropractic, but he 
had obtained only a license to practice chiropractic.  This 
was because he did not believe in surgery or drugs.  He 
testified that he had a right lower chest mass and a chronic, 
productive cough that began in Vietnam.  He further explained 
that although his military personnel records reflect no 
service in Vietnam, he was there on a secret mission with the 
Special Forces.  He recalled having been treated for lung 
congestion many times during active service.  He testified 
that he injured his back and neck while serving in Hawaii.  
Both injuries had occurred simultaneously.  

During the hearing, the veteran clarified that a recent VA 
examiner had misunderstood him in reporting that he was not 
seeking service connection for the neck and headaches.  He 
testified that he told that examiner that a recent auto 
accident had made the conditions worse, but had not caused 
the conditions. 

Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  "Direct" service connection may be established 
for a current disability when the evidence shows 
affirmatively that the disability resulted from injury or 
disease incurred (or aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

A VA medical doctor examined the veteran in June 1999, noted 
that the veteran denied smoking, and offered diagnosis of 
COPD and bronchitis.  The physician could not discern the 
etiology of COPD and did not address the etiology of 
bronchitis.  This opinion is persuasive as to the diagnoses 
of both bronchitis and COPD, as the physician appears to have 
based both diagnoses on personal examination, claims file 
review, pulmonary function tests, and X-rays.  It carries no 
weight, however, concerning the etiology of these disorders.  

Two VA physician assistants later examined the veteran and 
found COPD, but did not mention bronchitis, and then 
determined that COPD was related to smoking, rather than to 
any event during active service.  The probative value of 
these opinions is lessened because they are based on a 
somewhat incomplete or conflicting history of smoking, and 
because they are inconsistent with a diagnosis offered by a 
VA medical doctor, who also found bronchitis.  

The private medical evidence, which includes both Dr. 
Kessinger's and the veteran's own opinions, must also be 
considered.  In a reasonably persuasive June 1997 letter, Dr. 
Kessinger set forth reasons for the belief that current 
respiratory and chest problems began during active service.  
Dr. Kessinger appears to have based this opinion on personal 
knowledge, having treated the veteran before, during, and 
since active service.  The Board finds this opinion to be 
somewhat persuasive, as it is based on correct facts, but 
there is no showing that the chiropractor has specialized 
knowledge in the area of respiratory disorders.  

The veteran himself has linked his current respiratory 
problems to active service.  He has been trained in a health 
profession and his opinion is deemed competent.  The Board 
will therefore attach at least some weight to this opinion.

After weighing all the medical evidence, including the 
testimony, the Board finds that relative equipoise exists.  
Thus, the equipoise must be resolved in favor of the veteran.  
See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  The Board notes that the veteran 
has appealed for service connection for lower right posterior 
chest disability with chronic respiratory infections; 
however, the current medical diagnoses are COPD and chronic 
bronchitis.  As these diagnoses represent the most accurate 
description of the current respiratory disabilities, the 
Board will grant entitlement to service connection for COPD 
and for chronic bronchitis.  

The veteran's SMRs do not reflect any neck injury, upper 
extremity numbness, or chronic headaches, although they do 
show a lower back injury and a rib cage injury.  However, Dr. 
Kessinger has reported that the veteran had severe headaches 
as early as 1975 and has related neck pain, bilateral arm 
numbness, and headaches to service-connected low back and rib 
cage injuries.  

It is unclear whether the May 1996 VA examiner meant to 
relate neck and arm complaints to the left rib cage; however, 
in June 1999, a VA physician offered a favorable nexus 
opinion, linking chronic neck problems and headaches to an 
in-service injury.  

The veteran, a private chiropractor himself, has offered 
diagnoses of paresthesia of the arms and degenerative disc 
disease of the cervical spine, which no physician has denied.  
The June 1999 VA physician offered a diagnosis of chronic 
musculoskeletal/tension headaches, which appears to be a 
reasonable description of the headaches and appears to 
reasonably agree with other medical evidence.  Thus, 
considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors service 
connection for degenerative disc disease of the cervical 
spine, for bilateral upper extremity paresthesia, and for 
chronic musculoskeletal/tension headaches.  


ORDER

1.  Entitlement to service connection for COPD and for 
chronic bronchitis is granted.  

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, bilateral upper extremity 
paresthesia, and for chronic musculoskeletal/tension 
headaches is granted.  


REMAND

VA's duty to assist now includes providing a medical 
examination or obtaining a medical opinion where such is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  

The veteran seeks service connection for gastroenteritis, 
which he claims began during active service.  In this case, 
the duty to assist includes offering the veteran an 
examination to determine the nature and etiology of any 
gastrointestinal disorder.  

The record also reflects complaints of erectile dysfunction 
and/or impotence.  The veteran, a trained health care 
professional, and his chiropractor believe the disorder to be 
secondary to service-connected disability or disabilities.  
In this case, the duty to assist includes offering the 
veteran an examination to determine the nature and etiology 
of the claimed disorder.  38 U.S.C.A. § 5103A(d).

The case is therefore remanded to the RO through the AMC for 
the following action:

1.  The AMC/RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied.  The AMC 
should advise the veteran that VA will 
offer him gastrointestinal and urology 
examinations to determine the nature and 
etiology of the claimed gastroenteritis 
and impotence.  The AMC should notify the 
veteran that he may submit any argument 
or evidence on the matters.  If he 
identifies the source of any other 
evidence, VA will assist in obtaining 
that evidence.  

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should make 
arrangements for a gastrointestinal 
examination by an M.D.  The claims file 
should be made available to the physician 
for review.  The physician is asked to 
review the claims file, note that review 
in the report, examine the veteran, and 
offer a diagnosis, if appropriate.  

For any gastrointestinal diagnosis 
offered, the physician is asked to 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that it began during active 
service.  

For any gastrointestinal disorder not 
found to have begun during active 
service, the physician is asked to offer 
an opinion addressing whether it is at 
least as likely as not (50 percent or 
greater probability) that any service-
connected disability or disabilities has 
/have caused or aggravated this disorder.  

The physician should offer a complete 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  

3.  After the development requested in 
action paragraph 1 above has been 
completed to the extent possible, the AMC 
should also make arrangements for a 
urology examination by an M.D.  The 
claims file should be made available to 
the examiner for review.  The physician 
is asked to review the claims file, note 
that review in the report, examine the 
veteran, and offer a diagnosis, if 
appropriate.  

For any diagnosed erectile dysfunction or 
impotence, the physician is asked to 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that any service-connected 
disability or disabilities caused or 
aggravated the disorder.  

The physician should offer a complete 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  

4.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should readjudicate 
the claims.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
SSOC and given an opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


